DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of the species of the combination of genes of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 in the reply filed on 29 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. Claims 30, 31, 33, 36, 81, 84, 86, 88, 94, 97 and 108-117 are pending.
	Claims 86, 88, 108, 111 and 115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 86 and 88 require additional non-elected genes/biomarkers and claims 108, 111 and 115 require a combination of only 8 of the biomarkers, whereas Applicant elected the combination of the above 16 biomarkers.
Claims 30, 31, 33, 36, 81, 84, 94, 97, 109-110, 112-114 and 116-117 read on the elected invention and have been examined herein. The claims encompass non-elected genes / biomarkers and combinations thereof. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Improper Markush Grouping Rejection
4. Claims 30, 31, 33, 36, 81, 84, 94, 97, 109-110, 112-114 and 116-117 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK, KIF11, FGL1, PBK, HSPD1, TDG, PRC1, DUSP4, GTPBP4, ZWINT, TLR2, CD74, HLA-DPB1, HLA-DPA1, HLA-DRA, ITGB2, FAS, HLA-DRB1, PLAU, GBP1, DSE, CCDC109B, TGFBI, CXCL10, LGALS1, TUBB6, GJB1, RAPIGAP, CACNA2D2, SELENBP1, TFCP2L1, SORBS2, UNC13B and TACC2 genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with a subtype of lung adenocarcinoma. Accordingly, while the different genes are asserted to have the property of being correlated with a subtype of lung adenocarcinoma, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being expressed in lung adenocarcinoma and having an expression profile that is indicative of a subtype of lung adenocarcinoma. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections – 35 USC § 112(b) – Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33, 81, 84, 94, 97, 113-114 and 116-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 94 are indefinite over the recitation of “other equivalent gene
expression detection techniques.” This phrase is not clearly defined in the specification
and there is no art recognized definition for what constitutes an equivalent gene
detection technique. Accordingly, the metes and bounds of the claimed subject matter
are not clear.
	Claims 81, 84, 94, 97, 113-114 and 116-117 are indefinite. The claims recite that it is an inherent property of the set of biomarkers that their expression level is indicative of a subtype of lung adenocarcinoma. The claims go on to recite administering different therapeutic agents based on the subtype of the lung adenocarcinoma. The claims do not recite a step of determining the subtype of lung adenocarcinoma, particularly based on the expression level of the set of biomarkers. It is thereby unclear as to how it is ascertained that the lung adenocarcinoma is a particular subtype so that the particular therapeutic agent can be administered. That is, it is not clear as to whether the subtype is determined based on the expression level of the set of biomarkers or if some other, unspecified characteristic or assay is used to determine that the lung adenocarcinoma is of a particular subtype.
Claim 97 is indefinite over the recitation of “the patient’ because this phrase lacks
proper antecedent basis. The claim previously refers only to a subject and does not set
forth a nexus between the subject and patient.
Claim Rejections - 35 USC § 112(a) - Enablement
6.  Claims 81, 84, 94, 97, 113-114 and 116-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
 With respect to the elected invention, the claims are drawn to methods of treating lung cancer in a subject, the method comprising: measuring a nucleic acid expression level of a subset of biomarkers comprising the biomarkers of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 in a lung adenocarcinoma sample obtained from the subject, wherein the nucleic acid expression level of the subset of biomarkers indicates a subtype of the lung adenocacrcinoma, and wherein the subtype of the lung adenocarcinoma is selected from squamoid (proximal inflammatory), bronchoid (terminal respiratory unit) or magnoid (proximal proliferative); and administering a therapeutic agent based on the subtype of the lung adenocarcinoma, wherein a squamoid (proximal inflammatory) subtype is administered a checkpoint inhibitor, a magnoid (proximal proliferative) subtype is administered a chemotherapeutic agent and a bronchoid (terminal respiratory unit) subtype is administered a therapeutic agent selected from a chemotherapeutic agent and an angiogenesis inhibitor.
The specification teaches the results obtained from 3 prior gene expression studies, identified as the TCGA adenocarcinoma, Shedden et al and Tomida et al studies and the results obtained therein with respect to 88 FFPE lung adenocarcinoma samples. IT is reported that a 48 gene signature was obtained in which the median gene expression of 16 genes were used to classify the lung adenocarcinomas into the subtypes of bronchoid, magnoid and squamoid (see Example 2). In particular, the specification teaches that the mean expression level of the combination of the 16 biomarkers of the FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 genes.
With reference to Table 1, the specification (para [0056]) teaches that “the first 16 genes are the selected gene signature biomarkers for Terminal Respiratory Unit, with gene numbers 1-8 up-regulated and gene numbers 9-16 down-regulated compared to a non-TRU sample.”
Thus, the specification enables that detection of an increase in the level of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF mRNA and a decrease in the level of CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 mRNA in a lung sample from a human subject, as compared to a non-bronchoid (non-terminal respiratory unit) lung adenocarcinoma sample, is indicative that the lung adenocarcinoma sample of the subject is bronchoid (terminal respiratory unit) subtype of lung adenocarcinoma. 
However, the specification does not teach that a squamoid (proximal inflammatory) or magnoid (proximal proliferative) subtype of lung adenocarcinoma can be diagnosed based on the nucleic acid expression level of the FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 genes.
In contrast, the specification teaches that the combination of each of the 48 genes listed in Table 1 are required to detect and differentiate between bronchoid (terminal respiratory unit), squamoid (proximal inflammatory), and magnoid (proximal proliferative) lung adenocarcinomas. In particular, the specification teaches that (with respect to Table 1), “gene numbers 17-32 are the selected gene signature biomarkers specific for Proximal Proliferative (PP), with gene numbers 17-24 up-regulated and gene numbers 25-32 down-regulated compared to a non-PP sample. In yet another embodiment, gene numbers 33-48 are the selected gene signature biomarkers specific for Proximal Inflammatory (PI), with gene numbers 33-40 up-regulated and gene numbers 41-48 down-regulated compared to a non-PI sample.”
Thus, the teachings in the specification make clear that the claimed method cannot be practiced using only the subset of the 16 elected biomarker genes.
The specification does not provide any guidance as to how to use the nucleic acid expression levels of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 genes to detect the squamoid (proximal inflammatory) and magnoid (proximal proliferative) subtypes of lung adenocarcinoma, so that the appropriate therapeutic agent can be administered to subjects determined to have the squamoid (proximal inflammatory) or magnoid (proximal proliferative) subtypes of lung adenocarcinoma, as is required by the claims. 
35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999). 
Herein, while methods for nucleic acid expression profiling are known in the art, such methods provide only the general guidelines that allow researchers to search for mRNAs whose expression patterns may linked to the occurrence of a particular phenotype, such as the subtype of lung adenocarcinoma. The results of performing such methodology are highly unpredictable, particularly given the teachings in the specification that the elected combination of 16 biomarker genes are not indicative of the squamoid (proximal inflammatory) or magnoid (proximal proliferative) subtypes of lung adenocarcinoma.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the high level of unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 31, 33, 36, 81, 84, 94, 97, 109-110, 112-114 and 116-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10934595 (cited in the IDS of 04/12/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘595 are both inclusive of methods of measuring the expression level of the biomarkers of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 in a lung sample obtained from a human patient, particularly wherein the lung sample was previously diagnosed as adenocarcinoma. The claims of ‘595 also recite using the same methods and sample types as those in the present claims. 
The present claims and the claims of ‘595 are also inclusive of methods of treating lung cancer in a patient comprising measuring the nucleic acid expression level of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 in a lung sample obtained from a human patient, wherein the expression profile is indicative of a subtype of lung adenocarcinoma, wherein the subtype is bronchoid (terminal respiratory unit), magnoid (proximal proliferative) or squamoid (proximal inflammatory), and administering a therapeutic agent based on the subtype of the lung adenocarcinoma, wherein a squamoid (proximal inflammatory) subtype is administered a checkpoint inhibitor, a magnoid (proximal proliferative) subtype is administered a chemotherapeutic agent and a bronchoid (terminal respiratory unit) subtype is administered a therapeutic agent selected from a chemotherapeutic agent and an angiogenesis inhibitor.
Note that the present claims recite the open claim language of “comprising” and thereby encompass methods in which the expression other biomarkers are measured in the lung sample, including the expression of each of the biomarkers recited in the claims of ‘595.
	Additionally, it is noted that the present application has been filed as a continuation of U.S. Application 16/302,167, from which U.S. Patent No. 10934595 issued. The prohibition against obviousness-type double patenting rejections under U.S.C. 121 only applies to divisional applications (see MPEP 804.01). 
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 31, 33 and 36 and 109 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shedden et al (Nature. 2008. 14(8): 822-827 and Supplemental Information p. 1-102).
	Shedden et al teaches a method comprising assaying a lung sample obtained from a human patient, the method comprising measuring in the lung sample obtained from the human patient, a nucleic acid expression level of a subset of biomarkers (see, e.g., p. 823 and Supplementary Information p. 53-56). In the method of Shedden, nucleic acid expression levels were measured using the Affymetrix U133 microarray (e.g., p. 55-56). It is a property of the Affymetrix U133 microarray that it contains probes that hybridize to and detect the expression level of each of the FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 genes. This fact is evidenced by the teachings in the specification which indicate that the data relied upon therein was obtained by Shedden et al (e.g., para [0183] and [0214] of the published application). Accordingly, the method of Shedden et al is one that comprises measuring in a lung sample obtained from a human patient, a nucleic acid expression level of a subset of biomarkers (i.e., a subset in that it does not include all possible biomarkers/genes) wherein the biomarkers comprise the FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11 genes.
	Regarding claim 31, in the method of Shedden, the lung sample is from a patient that has been diagnosed with lung adenocarcinoma (e.g., abstract, p. 823 and p. 53 of Supplementary Information).
	Regarding claim 33, as discussed above, in the method of Shedden, nucleic acid expression levels were determined using (Affymetrix U133) microarrays (e.g., p. 55-56).
	Regarding claim 36, in the method of Shedden, nucleic acid expression levels were measured in frozen lung tissue samples (e.g. p. 54).
	Regarding claim 109, as discussed above, the method of Shedden measures the nucleic acid expression level of at least the 16 biomarkers of FIGF, CTSH, SCTR, CYP4B1, GPR116, ADH1B, CBX7, HLF, CEP55, TPX2, BUB1B, KIF4A, CCNB2, KIF14, MELK and KIF11.
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 110 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedden et al (Nature. 2008. 14(8): 822-827 and Supplemental Information p. 1-102) in view of Sanchez-Palencia (International J Cancer. 2010. 129:355-364).
The teachings of Shedden are presented above. Shedden does not teach that the method further comprises measuring the nucleic acid expression level of the biomarkers in a normal lung sample.
However, Sanchez-Palencia teaches methods of assaying gene expression in lung adenocarcinoma samples and in matched normal control lung samples (p. 356). It is disclosed that a comparison of the gene expression profile in the lung adenocarcinoma tissue with the adjacent normal control lung samples can be used to identify gene expression profiles indicative of the phenotype of lung cancer (p. 355, col. 2 and p. 357). It is also disclosed that differentially expressed genes could be used to distinguish between tumor and nontumor samples (p. 360, col. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shedden so as to have also measured the nucleic acid expression level of the biomarker genes in a matched, normal control sample in order to have achieved the benefits set forth by Sanchez-Palencia of determining if there is a correlation between changes in the nucleic acid expression levels of the biomarker genes in the lung adenocarcinoma samples as compared to matched normal control samples as indicative of phenotypic characteristics of the lung cancer or to determine if the nucleic acid expression levels of the biomarker genes could be used to distinguish between lung tumor and normal samples. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634